Motion Granted; Order filed March 8, 2018.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-17-00157-CV
                                   ____________

                          JOSE DOMINGUEZ, Appellant

                                           V.

                   AMERICAN EXPRESS BANK FSB, Appellee


                 On Appeal from the 434th Judicial District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-202842


                                       ORDER

         The court reporter filed a motion to extend time requesting until March 10,
2018 to file the record in this appeal. We grant the motion and issue the following
order:

         We order Mindy Hall, the court reporter, to file the record in this appeal on
or before March 12, 2018. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Mindy Hall does not timely file the record as ordered, we may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM